OPINION OF THE COURT. This is a writ of error to the Independence circuit court, to reverse a decision made at the November term of that court, dismissing the cause, on the ground that it had been discontinued by operation of law. Upon examination of the record, it is found the same question is presented for consideration, as that determined at the last term of this court, in the case of Boswell v. Newton [Case No. l,CS3a], which opinion the court has examined and fully approved. The dismission of the cause for the reason set forth was erroneous. Judgment reversed.